Citation Nr: 1136175	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  04-36 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from July 1983 to July 1991.  Among his decorations in service is a Combat Action Ribbon for his service in the Persian Gulf.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2002 and January 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This case was before the Board in November 2007 and September 2009 when it was remanded for further development.  

The issues of entitlement to service connection for a right ankle disability and fibromyalgia are addressed in the remand that follows the order section of this decision.

The Board also notes that in a May 2011 rating decision, service connection was granted for myofascial low back pain and a rating of 10 percent was assigned for the disability.  In written argument submitted to the Board in July 2011, the representative identified the matter of entitlement to an increased rating for lumbar spine disability as an issue on appeal without explaining why he believed that the issue was on appeal.  The record before the Board does not show that a notice of disagreement with the rating decision assigning the 10 percent rating has been submitted, that the issue has been addressed in a Statement of the Case or that the low back issue has been certified for appellate consideration.  Therefore, it is not a matter that is currently before the Board.  If the Veteran is seeking appellate review with respect to this matter, he should file a notice of disagreement with the originating agency within one year of the June 2011 letter notifying him of the May 2011 rating decision rating the disability as 10 percent disabling.


FINDING OF FACT

No left ankle disability has been present during the period of this claim.

CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence sent in January 2002, January 2008 and November 2009.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  See June 2011 Supplemental Statement of the Case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding the duty to assist, the Veteran's service treatment records (STRs) are associated with his claims files, and pertinent, available post-service treatment records (including VA and private records) have been secured.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Moreover, the Veteran has been afforded an appropriate VA examination of his left ankle.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Law and Regulations

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs show that he injured his left ankle in January 1989 while playing basketball.  Examination revealed a fair amount of edema just below the medial aspect of the malleolus, pain upon palpation and weakness.  Range of motion was fair.  X-ray studies were negative for any bony abnormality.  The assessment was sprain.  Subsequent STRs, including the June 1991 separation examination report, are negative for complaints or findings of any left ankle disability.  On examination in June 1991, clinical evaluation of the lower extremities was normal.  

The Veteran's service personnel records show that he was sent to jump school at Fort Benning, Georgia in February 1988 and was awarded a Parachute Badge for successful completion of jump school.

In January 2002, the Veteran submitted a claim for service connection for (in pertinent part) left ankle disability.

Post-service VA and private medical evidence is negative for any findings, treatment, or diagnosis of a left ankle disability.  A September 2010 VA examination report notes that the Veteran denied any ankle problems.  On examination, range of motion was plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  With repetitive motion there was no pain.  The examiner concluded that there was no ankle pathology.

Upon review of the evidence, the Board notes that although the Veteran did complain of left ankle problems in January 1989, no residual disability was noted in subsequent STRs, to include a separation examination report.  Moreover, there is no post-service medical evidence of such disability.  In fact, a September 2010 VA examiner noted that there was no evidence of an ankle disability.  Accordingly, service connection for a left ankle disability is not warranted.  

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  Thus, current disability has not been established either through the clinical record or the Veteran's own statements.  Thus, the claim must fail.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left ankle disability is denied.


REMAND

Despite the lengthy procedural history of this case, corrective action is required for the remaining claims.

Right Ankle Disability

The Veteran's STRs show that he twisted his right ankle in July 1985.  Additionally, his service personnel records shows that he was sent to jump school at Fort Benning, Georgia in February 1988 and was awarded a Parachute Badge for successful completion of jump school.  The September 2009 Board remand requested that the Veteran be afforded a VA examination to determine the etiology of any right ankle disability.  Although the Veteran was provided with a VA examination in September 2010, the examiner did not provide an opinion as to the etiology of a right ankle disability; this was presumably because such disability was not found on examination.

However, in a February 2002 letter to another physician, Dr. MR noted that the Veteran was seen with complaints of right ankle pain.  In a February 2002 letter Dr. MR informed the Veteran that he had right ankle tendonitis and possible interstitial tearing of the tendon.  The requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board finds that another attempt must be made to determine whether any right ankle disability present during the pendency of this claim, including that noted in 2002 statements from the Veteran's private physician, was incurred in service.

Fibromyalgia

In its September 2009 remand, the Board instructed the RO or the AMC (in pertinent part) to arrange for the Veteran to be examined by an appropriate physician to determine if the Veteran has fibromyalgia.  The Veteran was provided with a VA examination in September 2010 conducted by a physician's assistant (PA-C), who opined that there was no evidence of fibromyalgia.  A physician did not review or sign the examination report.

In a July 2011 Written Brief Presentation, the Veteran's representative essentially argued that the September 2010 examination was inadequate to determine if the Veteran has fibromyalgia.

According to M21-1MR, Part III, Subpart IV, Chapter 3, Section D 18(a), an examination report must be reviewed and signed by a medical doctor when an examination has been conducted by a physician assistant or nurse practitioner.  A medical professional is not competent to offer an opinion as to matters outside the scope of his experience.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A physician is an authorized practitioner of medicine, while a PA-C has been trained and certified to provide certain of a physician's duties, "all under the responsible supervision of a licensed physician."  Dorland's Illustrated Medical Dictionary 1434 (30th ed. 2003).

Moreover, because the September 2009 remand order indicated that a physician should review the Veteran's claims file and render the opinion, it was in violation of the prior remand for the AMC to schedule the examination with a PA-C.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regardless of whether a Stegall violation occurred in this case, the Board finds that the September 2009 VA examination is inadequate for adjudication purposes.  In this regard, attention is directed to VA Fast Letter 10-36 (September 8, 2010), which addresses revised fibromyalgia examination worksheets.  

Accordingly, the case is REMANDED for the following actions:

1.  With the Veteran's assistance, obtain any outstanding pertinent VA or private treatment records.

2.  After all available records have been obtained, the RO or the AMC should schedule the Veteran for VA examination by an appropriate physician to determine the etiology of any right ankle disability present during the pendency of the claim, to include the right ankle disability noted in 2002 statements from the Veteran's private physician.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  All studies deemed appropriate should be performed, and all the findings should be set forth in detail.  The claims files must be made available to and reviewed by  the examiner.  

After review of the claims files and examination, the examiner should offer an opinion with respect to each right ankle disability present during the period of the claim as to whether it is at least as likely as not (50 percent probability or greater) that the disability is etiologically related to the Veteran's period of service, to include the right ankle problems noted in July 1985 and/or the Veteran's participation in jump school.

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.

3.  The RO or the AMC should also schedule the Veteran for VA examination by an appropriate physician to confirm or rule out a diagnosis of fibromyalgia.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  All studies deemed appropriate should be performed, and all the findings should be set forth in detail.  The claims files should be made available and reviewed by the examiner.  

After review of the claims files and examination conducted following the revised protocol noted in VA Fast Letter 10-36 (September 8, 2010), the examiner should confirm or rule out a diagnosis of fibromyalgia.  If the disorder is diagnosed, the examiner should identify the elements supporting the diagnosis.  If the disorder is not diagnosed the examiner, should explain why the Veteran does not meet the diagnostic criteria for fibromyalgia.  

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC is to re-adjudicate the claims of entitlement to service connection for a right ankle disability and fibromyalgia.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


